226 F.2d 743
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TENNESSEE-CAROLINA TRANSPORTATION, Inc., Respondent.
No. 12351.
United States Court of Appeals Sixth Circuit.
October 25, 1955.

Marcel Mallet-Prevost, Owsley Vose, Washington, D. C., for petitioner.
Judson Harwood, Nashville, Tenn., Charles D. Lockett, Knoxville, Tenn., for respondent.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon petition of the National Labor Relations Board for enforcement of its order against respondent issued June 21, 1954:


2
And it appearing that the principal issue in the case is whether the union offered to bargain in good faith;


3
And it appearing that the union representative testified that the contracts submitted by the union to the trucking companies are identical, that the pay rates for the employees provided in the contract as to pickup and delivery, as to over-the-road drivers, as to office employees, are uniform with respect to working conditions and rates of pay;


4
And it appearing that respondent offered to prove that all of the contracts of the union with all of the trucking companies are uniform and that there is no possibility of negotiating on a contract with this union except by signing the uniform contract, but the examiner refused to permit further testimony;


5
And it appearing that the evidence excluded was material and that the failure to receive and consider it is a denial of due process, National Labor Relations Board v. Burns, 8 Cir., 207 F.2d 434;


6
It Is Ordered that the case be remanded to the National Labor Relations Board with instructions to reopen the proceedings and to permit respondent to introduce the evidence proffered and also to introduce evidence upon the point whether or not the clerical office in Knoxville was transferred to Nashville because of the increased cost of operation under the union uniform contract for clerical workers. Cf. National Labor Relations Board v. Adkins Transfer Co., Inc., 6 Cir., 226 F.2d 324.